EXHIBIT 10.61(12)

 

MUNGUIA VIDAURRE CHAVEZ

 

Del portón del Hospital El Retiro 1 c al lago 1c arriba ½ c al lago

 

Telephones 2667102.2667602-2666803- Fax 2662329

 

RECEIPT

 

I received from the Offices of Doctor LUIS CHAVEZ ESCOTO, photocopies of the
Deed Number fourteen (14) of the Loan Contract warranted with Mortgage,
authorized in the city of Managua at three o’clock in the afternoon on May
twentieth year two thousand three by which the Banking Entity BANCO DE LA
PRODUCCION SOCIEDAD ANONIMA, grants a credit to the corporation INMOBILIARIA
PSMT NICARAGUA SOCIEDAD ANONIMA, up the amount of THREE MILLION DOLLARS
(US$3,000,000.00) Currency of legal course in the United States of America.

 

Managua, August thirteenth two thousand three.

 

RECEIVED ACCORDANT   DELIVER ACCORDANT

 

1



--------------------------------------------------------------------------------

 

MUNGUIA VIDAURRE CHAVEZ

 

LAWYERS AND NOTARIES

 

Lawyer Juan Alvaro Munguia Alvarez

  

Members of CLUB

Lawyer Noel Vidaurre Arguello

  

OF LAWYERS

Lawyer Luis Chavez Escoto

  

GLOBALAW

 

PROTOCOL NUMBER XXVI

 

NOTARY: LAWYER LUIS CHAVEZ ESCOTO

 

DEED NUMBER 14

 

COPY NUMBER 01

 

OBJECT: CREDIT CONTRACT WARRANTED WITH MORTGAGE

 

GRANTED BY BANCO DE LA PRODUCCION, S. A.

 

ARTURO ARANA UBIETA

 

ON FAVOR OF INMOBILIARIA PSMT NICARAGUA, S.A.

 

LAWYER JUAN ALVARO MUNGUIA ALVAREZ

 

 

 

MANAGUA MAY 20th 2003

 

 

2



--------------------------------------------------------------------------------

 

TESTIMONY

 

PUBLIC DEED NUMBER FOURTEEN (14).- CONTRACT OF CREDIT WARANTEED WITH MORTGAGE.
In the city of Managua, at three hours on May twentieth two thousand three.
Before me, LUIS CHAVEZ ESCOTO, of full age, married, Lawyer and Notary Public
from the Republic of Nicaragua. Dully authorized by the Honorable Supreme Court
of Justice to carry out proceedings as the present one in the quinquennium which
expires on August sixteenth two thousand six, here present appear Mr. Licentiate
ARTURO ARANA UBIETA, Economist, Banker, whom I attest to know personally
nevertheless according to the law I identified by means of his Personal Identity
Card issued by the Supreme Electoral Council from the Republic of Nicaragua
number zero zero one dash zero eight one zero four six dash zero zero one two N
(001-081046-0012N) valid until April tenth two thousand seven; and Lawyer Juan
Alvaro Munguía Alvarez, Lawyer and Notary whom I attest to know personally
nevertheless according to the law I identified by means of his Personal Identity
Card number two eight one dash zero two zero six four two dash zero zero zero
eight L (281-020642-0008L) valid until February fifteenth two thousand nine,
both of full age, married and from this dwelling, who in my judgment have the
necessary legal capacity to be obligated and contract, in particular to grant
this public document. Licentiate ARTURO ARANA UBIETA, appears on the name and
representation and in his authority of General

 

Goes…

 

 

3



--------------------------------------------------------------------------------

 

Comes…

 

Manager and as satisfactory agent of the Banking Institution denominated BANCO
DE LA PRODUCCION (BANPRO) of this dwelling, ruled by the General Law of Banks
and other Institutions, established in Public Deed number eight authorized in
this city of Managua at five o’clock in the afternoon on September sixth
nineteen ninety one, by Notary Lawyer JUAN ALVARO MUNGUIA ALVAREZ, Testimony of
which the undersigned Notary attests to have had at sight and which has been
dully registered under number thirteen thousand seven hundred seventy six B-2
)13,776-B2) page two hundred forty four to page two hundred sixty three of
Volume six hundred eight three B-two (683B-2) of the Second Book of the Public
Mercantile Registry and under number twenty seven thousand one hundred three
(27.103) pages from one hundred six to one hundred seven of Volume eighteen of
the Book of Persons both from the Public Registry of Managua; which Statutes
were approved by the General Special Stockholder’s Meeting celebrated in this
city at five hours in the afternoon on September ninth nineteen ninety one,
which was Recorded Officially in Deed number nine authorized in this city of
Managua by Notary Lawyer Juan Alvaro Munguía Alvarez at nine hours in the
morning on September sixteenth nineteen ninety one, testimony of which the
undersigned Notary attests to have had …

 

Goes to next page…

 

 

4



--------------------------------------------------------------------------------

 

Comes…

 

at sight and which is dully registered with number thirteen thousand seven
hundred sixty seven B-two (13,767 B2), pages two hundred sixty four to two
hundred seventy three, volume six hundred eighty three B-two (683 B2) from Book
Second of the Public Mercantile Registry of Managua. One of the appearing Mr.
ARTURO ARANA UBIETA, proves his representation with the attested of power of
attorney which he presents to me and I the notary attest to have had it at sight
and which is authorized with Public Deed number one hundred, in this city of
Managua at eleven hours in the morning on August twenty third nineteen ninety
three by Notary Luis Chavez Escoto, which is dully registered under number
sixteen thousand one hundred twenty, pages from ninety six to one hundred,
Volume two hundred six from the Third Book of Powers of Attorneys from the
Public Mercantile Registry of Managua, attesting the Undersigned Notary that
such documentation, confers the appearing Licentiate ARTURO ARANA UBIETA, ample
and sufficient faculties to grant the present public instrument. The appearing
Doctor JUAN ALVARO MUNGUIA ALVAREZ, appears in representation of the corporation
denominated INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANONIMA, corporation which is
founded and organized according to the Laws from the Republic of Nicaragua, with
dwelling in the city of Managua, as it is evident in Public Deed number seventy
nine

 

Goes…

 

 

5



--------------------------------------------------------------------------------

 

Comes…

 

(79) of Social Founding which contains as well the Corporation’s Statutes,
authorized in the city of Managua at eleven hours in the morning on September
ninth two thousand two, before the services of Notary LUIS GONZAGA CARRION
BRIONES, testimony of which the undersigned Notary attest to have had at sight
and which is dully registered under number twenty four thousand eighty one dash
B five (24,081-B5); pages thirty to thirty eight (30-38), Volume one hundred
forty nine (149) from the Book of Persons, both from the Public Mercantile
Registry of the Department of Managua. The appearing Lawyer JUAN ALVARO MUNGUIA
ALVAREZ proves his representation for having been appointed and authorized in
particular to grant this proceedings according to the enabling documents which
he presents to me in original and of which I the undersigned notary attest to
have had at sight, which are issued in legal form which I will relate and will
record officially the ones that to my judgment are necessary to confer the
Appearing Lawyer JUAN ALVARO MUNGUIA ALVAREZ ample faculties to execute this
proceedings and which are the following: ONE) Founding deed and statutes of the
corporation INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANONIMA, which was previously
related; TWO) Certification issued by Lawyer CARLOS ZUÑIGA NUÑEZ, which I insert
integrally and literally as follows: CERTIFICATION: I, CARLOS…

 

Goes next page…

 

 

6



--------------------------------------------------------------------------------

Comes…

 

ZUÑIGA NUÑEZ, of full age, married, Lawyer, and Notary Public and from this
dwelling, authorized by the Supreme Court of Justice from the Republic of
Nicaragua to carry out this type of documents during a quinquennium which ends
on July ninth two thousand three, by this means I CERTIFY: That the Record’s
Book that dully legalized keeps the Corporation INMOBILIARIA PSMT NICARAGA,
SOCIEDAD ANOMIMA from page five to page seven of the same there is the Record
that integrally and literally reads: “RECORD NUMBER FOUR (04): SPECIAL GENERAL
STOCKHOLDER’S MEETING.- In the city of Managua, Republic of Nicaragua at two
hours in the afternoon on May fifteenth two thousand three; gather at the
offices Munguia, Vidaurre, Chavez, with the purpose to celebrate Special
Stockholder’s Meeting of INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANOMIMA, appears
Mrs. OLINDA RAMIREZ BLANCO, of full age, married, Lawyer and Notary Public of
this dwelling, who acts in representation of the corporation PSMT NICARAGUA BVI
INC, owner and proprietor of ten thousand (10.000.00) registered shares,
completely subscribed and paid of the corporation INMOBILIARIA PSMT NICARAGUA,
S.A. and therefore, owner of one hundred percent of the corporation’s capital
stock which is formed by the amount of ten thousand Cordabas (C$10,000.00)
represented by TEN THOUSAND (10,000.00) STOCKS of registered

 

Goes…

 

7



--------------------------------------------------------------------------------

Comes…

 

condition with a par value of ONE CORDOBA (C$1.00) each one of the stocks, with
the purpose to celebrate Special Stockholder’s Meeting of this corporation,
without the need of a previous citation, neither the related publication, but
with full knowledge of the matters to be dealt about, since it is certified that
the appearing represent the total amount of the corporation’s stocks and
therefore one hundred percent of the stock capital of the same, and for the
same, there is the necessary quorum to celebrate the Meeting. Having found the
Proxy issued by Mr. William Nylon in his capacity of President of the
Corporation PSMT NICARAGUA (BVI) INC on favor of Licentiate Olinda Ramirez
Blanco in due form and legality, which is in this act filed a the Corporation’s
Secretariat. Once verified the existence of the quorum of the law and having
legally organized the Meeting, all according to Clause Sixth of the Deed of
Social Founding preceded in the following manner: FIRST: AUTHORIZATION TO
SUBSCRIBE A LOAN CONTRACT WITH BANCO DE LA PRODUCCION SOCIEDAD ANONIMA. For the
functioning and development of the operations of the Corporation INMOBILIARIA
PSMT NICARAGUA SOCIEDAD ANONIMA, in Nicaragua, it is necessary to authorize the
registration of a Loan Contract with Banco de la Produccion Sociedad Anonima up
to the amount of THREE MILLION DOLLARS (US$3,000,000.00)…

 

Goes to next page…

 

 

8



--------------------------------------------------------------------------------

Comes…

 

payable at a short term, which is, ninety days from the date of the
disbursement, which can be renewed or extended for ninety (90) additional days
at the customer’s request with an interest rate of 9.00% annually for the first
ninety days and in case the loan is extended for ninety (90) additional days at
the debtor’s request the interest rate will go up to 12% annually. The
disbursement commission will be 0.25% annually and will be granted as a
warrantee for the payment of the loan, first grade mortgage over the land and
its present or future improvements, where is constructed the building for the
first store of PriceSmart in Nicaragua located in Plaza El Retiro, S.A. in the
city of Managua, real estate which is registered under number one hundred sixty
two thousand one hundred thirty five (162,135); Volume two thousand two hundred
eighty one (2,281), Folio two hundred seventy one, two hundred seventy two and
two hundred seventy three(271, 272, 273); First Entry of the Inscription Column,
Section of Real Rights of the Real Estate’s Book from the Public Registry of the
city of Managua, which pertains to the Corporation INMOBILIARIA PSMT NICARAGUA
SOCIEDAD ANONIMA. Once the matter was discussed by unanimity of votes was
authorized the subscription of the loan contract related in the present issue.
SECOND: DESIGNATION TO SUBSCRIBE THE LOAN CONTRACT: Having been approved the
subscribing of the loan contract

 

Goes…

 

 

9



--------------------------------------------------------------------------------

 

Comes…

 

related in the previous issue of this proceedings, was designated Lawyer JUAN
ALVARO MUNGUIA ALVAREZ, of full age, married, Lawyer and Public Notary and from
this dwelling, so in the name of the Corporation INMOBILIARIA PSMT NICARAGUA
SOCIEDAD ANONIMA, appears before any Public Notary to subscribe the loan
contract with Banco de la Produccion Sociedad Anonima, with the end to formalize
the loan that was related in the first issue of the present Record of the
Special General Stockholder’s Meeting and consequently Lawyer Juan Alvaro
Munguia Alvarez can grant on the name of the Corporation INMOBILIARIA PSMT
NICARAGUA SOCIEDAD ANONIMA on favor of Banco de la Produccion Sociedad Anonima,
first mortgage over the real estate which is registered under number one hundred
sixty two thousand one hundred thirty five (162,135), Volume two thousand two
hundred eighty one (2,281), Folio two hundred seventy one, two hundred seventy
two and two hundred seventy three (271, 272, 273): First Entry of the
Inscription Column, Section of Real Rights of the Real Estate’s Book from the
Public Registry of the city of Managua, in warrantee of loan that will be
received, and also that as a result Lawyer Juan Alvaro Munguia Alvarez can
subscribe such loan contract in the form, conditions and stipulations that he
deems convenient jointly with Banco de la Produccion Sociedad Anonima, for this
type of loan contract, without any limitation, as well as any other document
related and necessary to formalize

 

Goes…

 

 

10



--------------------------------------------------------------------------------

 

Comes…

 

the loan that will be subscribe with Financiera (Financial Institution) BANCO DE
LA PRODUCCION…

 

Goes to next page…

 

 

11



--------------------------------------------------------------------------------

 

Comes…

 

SOCIEDAD ANONIMA, the certification that is released from the present act of
adequate habilitating document will serve Lawyer Juan Alvaro Munguia Alvarez to
appear before a Public Notary to subscribe the corresponding loan contract,
without any limitation. It is authorized the Secretary of the Board of Directors
or a Notary public in his exercise to release a certification of the present
Record. It is certified that all the resolutions were taken by unanimity of
votes. Not having other matter to discuss, the President adjourned the Meeting
and it was read the preset Record to all the appearing they found it accordant
in all and each one of its parts, we approved, ratified in definite form we all
signed. (Signature) Olinda Ramirez B- It is accordant with its original with
which was dully confronted and at the request of Lawyer Juan Alvaro Munguia
Alvarez, specially authorized to grant this contract, I issue and sign the
present certification in the city of Managua, at five hours in the afternoon on
May fifteenth year two thousand three. CARLOS ZUÑIGA NUÑEZ, NOTARY PUBLIC.-
There is a seal which literally reads Carlos Zuñiga Nuñez Lawyer and Notary
Public, Republic of Nicaragua, Central America. The undersigned notary attested
that such documentation confers the appearing Lawyer JUAN ALVARO MUNGUIA
ALVAREZ, sufficient and ample faculties to grant these proceedings. The
appearing Licentiate ARTURO ARANA UBIETA, in the name and

 

Goes…

 

 

12



--------------------------------------------------------------------------------

Comes…

 

representation of BANCO DE LA PRODUCCION, SOCIEDAD ANONIMA, (BANPRO), which
henceforth in this deed will be simply and indistinctly called THE DEBTOR
CORPORATION or THE DEBTOR and jointly the express: That they have convened to
celebrate and to the effect celebrate the contract ruled by the following
clauses: FIRST. OPENING OF CREDIT.- THE BANK, grants a loan on mutual to the
DEBTOR corporation up to the amount of THREE MILLION DOLLARS (US$3,000,000.00)
currency of legal course in the United States of America, which the Debtor
Corporation accepts in this act to have received in cash and at its total
satisfaction accepting itself as the Bank’s Debtor for such total amount. A
bridge-loan intended solely and exclusively as a short term financing. SECOND.-
WITHDRAWING OF FUNDS a) At the Bank’s criteria and disposition and subjected to
the availability of same, the funds of the loan will be delivered from the Bank
to the Debtor in one single disbursement and by means of the subscription of the
respective redeemed promissory note issued on favor of the Bank which maturity
will be according to the ones used in this type of loan and it will be
considered a causal and it will be charged to the account of the present
contract. Such Loan is granted with the Bank’s own funds. This contract is
subscribed in Dollars of the United States of America

 

Goes to next page…

 

 

13



--------------------------------------------------------------------------------

Comes…

 

for the capital plus interests and expenses in compliance with Article forty
seven subsection (1) of the General Law of Banks, Financing Institutions or not
Banking and Financial Groups from September twenty eight nineteen ninety nine,
published at the Gaceta, Official Newspaper number one hundred ninety eight, one
hundred ninety nine and two hundred dated October eighteenth, nineteenth, and
twentieth nineteen ninety nine, which terms are well known by both parties and
are totally incorporated to the present public instrument, forming part of the
same. THIRD.- MATURITY AND INTEREST.- The DEBTOR its obligated to pay the loan
to the Bank at its offices in the city of Managua, Plaza Libertad, or where the
Bank’s representatives specify, in a Ninety (90) day term from the date of the
disbursement and the subscription of the respective promissory note, renewable
and extendable by ninety (90) additional days at the customer’s request. The
interest rate that the DEBTOR CORPORATION will recognize and pay will be nine
per cent (9%) annually over balances, for the first ninety days and such
interest will be accrued from the date of the disbursement and will be paid at
the maturity together with the capital until the complete and exact cancellation
of the debt’s capital and interests. And in the case the customer requests to
extend the credit for ninety (90) additional days, the interest rate to be
applied will be negotiated between

 

Goes…

 

 

14



--------------------------------------------------------------------------------

 

Comes…

 

both parties by common agreement at the moment of the Extension, and such
interests will be accrued from the date of the extension in its case, and will
be paid at the maturity together with the capital until the exact and complete
cancellation of the debt’s capital, interests and appendants. Likewise the
DEBTOR will recognize and pay to the BANK a disbursement commission of zero
point twenty five per cent (0.25%) which will be paid in advanced and at the
moment the disbursement is made, in case the contract is extended at the Debtor
Corporation’s request as it was established before, there will be no commission
charged. FOURTH. DELAY- In case of delay which will be produced by THE DEBTOR’S
simple delayed, in the exact compliance of its obligations without the need of
any judicial or extrajudicial requirement or intimidation THE DEBTOR will
recognized and pay to the Bank until the actual payment, an interest rate of
twenty five (25%) of the annual current interest rate in force at the moment of
the delay, additional to the normal interests. The interests, the normal ones as
well as the interest for delayed payment will be capitalized each year without
the need of practicing liquidation. FIFTH.- OTHER STIPULATIONS. In case the
DEBTOR does not fulfill its obligations on favor of the Bank; more specifically
the simple expiration of one installment not paid at the stipulated dates or the
corresponding interests; or if the loan’s funds are not used for the purposes
that were destined; if during the term of

 

Goes…

 

 

15



--------------------------------------------------------------------------------

 

Comes…

 

the loan matures any direct debt in charge of the DEBTOR and on favor of the
Bank and this is not cancelled; if any person initiates or bring suit against
the DEBTOR, if the warranties that…

 

Goes to the next page…

 

 

16



--------------------------------------------------------------------------------

 

Comes…

 

are constituted farther on for the security of this loan disappear, decrease or
deteriorate for any cause, even though non imputable to the DEBTOR, if the
properties that will be encumbered father on, were sold, alienate, leased, or
burdened or demanded any of them in any form, if these were kidnapped or seized
for any cause or the Debtor’s full dominion over the same is disputed in trial;
for any of these facts without prejudice of the other rights that belong to it
and at the Bank’s will, the present contract will be resolved as a matter of law
without any requirement or intimidation either Judicial or Extrajudicial and the
Bank will have in such case the right to give as expired and matured the term of
this loan and demand to the DEBTOR the immediate payment of all the debt. In all
cases the Bank can claim the damages and prejudices and all the judicial and
extrajudicial fees deferred to the estimated promise of same. SIXTH . This
contract for expressed determination of the grantors is subjected to the General
Law of Banks and Non-Banking Financial Institutions and Financial Groups on
September twenty eight nineteen ninety nine, published in the Official Newspaper
number one hundred ninety eight, one hundred ninety nine and two hundred dated
eighteenth, nineteenth and twenty of October nineteen ninety nine which concepts
are well known by the present grantors and are incorporated in the present
instrument. SEVENTH.

 

Goes…

 

 

17



--------------------------------------------------------------------------------

Comes…

 

The DEBTOR Corporation is obliged to pay preferably all the expenses and fees
caused by the present contract and the ones that the Bank would have paid on
behalf of the DEBTOR, as well as the cancellation and inscription in the
competent Registries and the costs produced by the execution due to incompliance
of the Debtor. EIGHT The DEBTOR is obligated in reciprocity to the financial aid
that the Bank gives in this Act and during the effective term of the present
contract, to provide the Bank collateral businesses consisting in the management
of deposits in checking or term accounts or in other businesses of its
ownership, and to manage in the Bank an account with significant movements of
the Company’s Incomes and Expenditures. Likewise the DEBTOR from now explicitly
authorizes the Bank to debit its Checking Account or any other account or
certificates that manages in the BANK, all the payments of the debts that will
have to make from this contract in its subsequent opportunities. NINTH.-
WAIVERS. The DEBTOR for the effect of the compliance of its obligations agreed
in this contract, makes in benefit of the BANK the following waivers: a) to its
dwelling, being explicitly submitted to the Jurisdiction of the judges of this
city or to the ones that the Bank can elect by means of his representatives; b)
to all exception coming from an act of God or force majeure which risks it
assumes as these were either unexpected or unforeseen: c) to the right of being
intimidated or required judicially or extra judicially for incurring in delay
since this...

 

Goes to next page…

 

 

18



--------------------------------------------------------------------------------

 

Comes…

 

will operate by the Debtor’s simple delay in the compliance of its obligation,
more specifically by the simple maturity of the loan at the established date; d)
to the deposit and administration of the properties that will be mortgaged
father on in warrantee of this contract or of any other properties that the BANK
seizes which will be trusted to the person that the BANK indicates and who will
exercise the duty on behalf and at the risk of the Debtor, c) to ask reduction
of the mortgage in order to make payments to the loan, f) to the benefit that
the DEBTOR could have, so in case of execution, the Bank can pursue first the
properties that will be Mortgaged, in warranty of this contract, since the
DEBTOR and the Bank have explicitly convened that for the lack of compliance of
the DEBTOR’S obligations, the Bank can pursue before, simultaneously or after
that the encumbered properties, any other real estate that belong to the DEBTOR
to obtain the payment of the Loan, maintaining the Bank always all the rights,
actions and privileges that are granted by the present contract and its
warranties; g) To the right to invoke extension as to the term stipulated by the
fact to continue receiving interest the Bank, after the maturity of the present
contract, since that act will be considered as grace and not as extension, h) to
the right to discuss in the ordinary way the rights that might assist for the
cause of an Execution or to the right to appeal of record of auction in case

 

Goes…

 

 

19



--------------------------------------------------------------------------------

 

Comes…

 

of competitive bidding of a third party; i) to the notification of any
transference of this credit if any, considering perfecting the transference from
the same moment of the granting; j) to the right to request previous liquidation
so this credit can be executed; k) to the right to point out the Notaries that
must authorize any instrument that the DEBTOR or the Bank must grant in relation
to this contract, which will be an exclusive right of the Bank; l) To the
benefits of any law dictated or to be dictated, tending to grant extensions or
waiting periods or reduce the type of interest or permit the payment in
installments, forms or conditions that are not stipulated in the present public
instrument. TENTH. The DEBTOR agrees: a) that for the execution effects resigns
to the procedures of the current executive trial and at the criteria and
disposition of the Bank it is submitted from now to the procedures of singular
executive trial established in the article one thousand eight hundred twenty
nine and following of our Code of Civil Procedures with the privileges that the
General Law of Banks and other institutions grant to the Bank; b) Likewise for
the effects of execution the real estates that will be mortgaged father on for
the security of this loan are assessed in the amount of THREE MILLION DOLLARS
(USA$3,000,000.00) Currency of Legal Course from the United States of America or
the balance that exists if it is lower and that the BANK might claim at the
moment of the Execution, all for its sale in public auction, being able to make

 

Goes…

 

 

20



--------------------------------------------------------------------------------

 

Comes…

 

the reappraisement of the Law; c) That the bank practices the liquidation of
credit balance, accepting from now that the Bank determines in accounting…

 

Goes to next page…

 

 

21



--------------------------------------------------------------------------------

 

Comes…

 

ELEVENTH.- WARRANTY .- Continues manifesting the appearing Lawyer JUAN ALVARO
MUNGUIA ALVAREZ in his capacity of representative, for having been appointed and
authorized specially to grant this act in the name and representation of the
Corporation INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANOMIMA and declares: That in
order to warranty THE CREDITOR ENTITY BANCO DE LA PRODUCCION SOCIEDAD ANONIMA,
the faithful compliance of the obligations contracted by its represented the
Corporation INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANONIMA and particularly the
payment of the loan regulated here and the interests, expenses and judicial and
extrajudicial fees y other accessories with special instructions of its
constituent the Corporation INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANONIMA,
CONSTITUTES of favor of the CREDITOR ENTITY BANCO DE LA PRODUCCION, SOCIEDAD
ANOMIMA, FIRST, SINGLE AND SPECIAL MORTGAGE over a piece of land, and its
present and future improvements, located in the City of Managua at La Plaza El
Retiro, with an area of TWENTY THREE THOUSAND ZERO SEVENTY ONE POINT SIX
THOUSAND EIGHT HUNDRED EIGHT SQUARE METERES (23.071.6808 Mts2) equivalent to
THIRTY TWO THOUSAND SEVEN HUNDRED TWENTY FIVE POINT TWO THOUSAND ONE HUNDRED
EIGHTY ONE SQUARE VARAS (32.725.2181V2). That on this piece of land there is a
construction of a building that will be the first store of PriceSmart

 

Goes…

 

 

22



--------------------------------------------------------------------------------

Comes…

 

Nicaragua located at la Plaza El Retiro being such building included inside the
following special boundaries. NORTH Barrio Bolonia de por medio Boulevard pista
Benjamin Zeledon and remaining area of the same property. SOUTH. The rest of the
property dismembered. EAST Barrio Jonathan Gonzalez street in the middle and
WEST rest of the property dismembered. That the title of possession of its
represented over the previous real estate is evident in Public Deed Twenty nine
(29), authorized in the city of Managua, at one o’clock and thirty minutes in
the afternoon on September twenty five year two thousand two, before the
Notarial services of Juan Alvaro Munguía Alvarez, testimony which the
undersigned Notary attests to have had at sight and which is dully registered
with number one hundred sixty two thousand one hundred thirty five (162,135),
Volume two thousand two hundred eighty one (2,281), Folios two hundred seventy
one, two hundred seventy two and two hundred seventy three (271,272,273); First
Entry (1st) of the Inscriptions Column, Section of Real Rights, Book of Real
Estates from the Public Registry from the Real Estate Ownership from the
Department of Managua. That the mortgage constituted over the previous real
estate is inclusive to the improvements that at present exist in the pledged
property, as well as the supervening and the products of same, from now until
the complete and...

 

Goes to next page…

 

 

23



--------------------------------------------------------------------------------

Comes…

 

exact cancellation of the loan’s capital and appendants. TWELVE - INSURANCE.-
The DEBTOR is obliged to insured against all risks the real estate granted as
guarantee up to the amount equivalent to one hundred twenty percent (120%) of
the loan’s value, taking such insurance immediately after the subscription of
this contract, appointing the Bank in such insurance and irrevocably as
beneficiary of the respective insurance policies, giving to the Bank the same
insurance policies to have best security of the Bank’s rights, and from now the
DEBTOR, independently from the endorsement made to such insurance policies,
appoints the BANK as beneficiary, transfers any and all the rights over the same
on favor of the Bank in case of an eventual sinister. That in case the DEBTOR
does not contract the insurance foreseen inside this clause within the
established term or does not keep effective such insurance during the effective
period of the present contract, the BANK can contract such insurance or its
renewals in its case, on the DEBOTOR’S account. That besides of the incompliance
of this obligation by the DEBTOR, it will give the Bank the right, if thus is
decided, to give for ended and matured the term of the loan and demand the
immediate payment of all the debt, without the need of a previous requirement;
THIRTEENTH.- ACCEPTANCE.- Both appearing persons in the authority they act
express jointly that they accept this contract

 

Goes…

 

 

24



--------------------------------------------------------------------------------

 

Comes…

 

in the terms and conditions related, especially Mr. ARTURO ARANA UBIETA
expresses that he accepts all the declarations made on favor of its represented
BANCO DE LA PRODUCCCION SOCIEDAD ANONIMA (BANPRO) in particular the one to
constitute mortgage security and the appraisal given to the mortgaged warranty.
As so expressed the appearing to whom I the Notary instructed them about the
legal object, value and transcendence of this Proceedings, of the value of the
general clauses which assure its validity and the one of the special ones that
are contained herein, which encloses implicit stipulations and the explicit
ones, resignations in concrete made and the need to register the corresponding
testimony and inscription at the competent Public Registry. I attest of having
had at sight the registry certification dated May twentieth two thousand three,
issued by the Public Registrar of Real Estates from the Department of Managua,
where it is evident that the real estate registered with number one hundred
sixty two thousand one hundred fifty three (162,153) pertaining to the
Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA that it is mortgaged by
the present deed, it is free of any lien. I read to the grantors integrally all
that has been written who founded accordant, they ratified, approved and signed
it before me the notary who attests of all the related.- Amends – twenty –
VALID.- (S) J.A. MUNGUIA – A. ARANA U, BEFORE ME LUIS CHAVEZ ESCOTO – Notary

 

Goes…

 

 

25



--------------------------------------------------------------------------------

Comes…

 

It was before me from the front of folio seventy six to the front of folio
eighty one from my official record protocol number TWENTY SIX that I keep in the
course of the present year and as requested by the banking entity BANCO DE LA
PRODUCCION, SOCIEDAD ANONIMA represented by Licentiate Arturo Arana Ubieta, I
release this first testimony in six useful pages of legal paper which I sing and
seal in the city of Managua at six hours in the afternoon on May twentieth year
two thousand three.

 

Illegible – Signature

 

26